Detailed Action

Response to Arguments

Applicant's arguments regarding the double patenting rejection in view of the US Patents 9,538,578 and 10,334,417 have been considered and are persuasive [see applicant’s arguments pg. 7]. Therefore, the rejections has been withdrawn.

Applicant’s arguments regarding claims 1, 10 and 12 have been fully considered but they are not persuasive.

In regards to claims 1, 10 and 12, the applicant argues that Johnson et al. (US-8,645,495) only teaches displaying an air quality sensor value, and fails to teach the displaying of a graphical history of the air quality sensor measurements as claimed [see applicant’s arguments pg. 8 last two paragraphs, pg. 9 L. 1-2].
The examiner respectfully disagrees with the applicant. The examiner agrees with the applicant that figure 11 element 1168 shows an air quality measurement value of the air quality sensor. However, the applicant failed to realized that element 1168 of figure 11 also shows a graph symbol next to the air quality measurement value. Johnson explains when a user clicks the graph symbol shown next to the measurement value, the interface displays a graphical history of measurements of the sensed condition [see Johnson col. 25 L. 38-41]. Therefore, Johnson teaches the limitation of a user interaction with one or the plurality of user interface elements corresponding to the air quality sensor enables access to a graphical history of monitoring data derived from measurements by the air quality sensor. For the reasons provided above, the applicant’s arguments are not persuasive.

Double Patenting Rejection

Claim(s) 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No 10,805,697 as shown in the office action mailed on May 10, 2022.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 6, 7, 10-13, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk et al. (US-9,297,748) in view of Griffiths (US-2010/0145479) and Johnson et al. (US-8,645,495).

In regards to claim 1, Risk teaches a method of monitoring environmental parameters comprising a first of a plurality of wireless nodes [fig. 1]. Furthermore, Risk teaches that the first wireless node comprises a set of sensors including a temperature sensor, a humidity sensor and a CO2/air quality sensor [fig. 2, col. 2 L. 63-66, col. 5 L. 34-40, col. 11 L. 41-45].
Risk teaches that a host system enables a user to access to data from the air quality sensor [fig. 1 element 102, col. 3 L. 29-33]. However, Risk does not teach that the host system can transmit a configuration command and information that enables a display of a plurality of user interface elements corresponding to the set of sensors.
On the other hand, Griffiths teaches that a host system can transmit a configuration command to a first of a plurality of wireless nodes based on a user instruction [fig. 1 element 20, fig. 2, par. 0045 L. 3-7, par. 0064 L. 10-14]. This teaching means that the method comprises transmitting, by a host system in response to a configuration command based on a first user instruction, configuration setup information for delivery to a first of a plurality of wireless nodes, the configuration setup information enabling the first of the plurality of wireless nodes to influence an operation of a sensor in the wireless module. Furthermore, Griffiths teaches that the host system can provide a web page where the user can request and access the sensor data from a particular sensor by clicking on an icon corresponding to the particular sensor [par. 0042 L. 8-17, par. 0055 L. 6-10, par. 0064 L. 1-7, par. 0076 L. 3-5 and L. 12-16]. This teaching means that the method comprises transmitting, by the host system in response to a request that identifies the first of the plurality of wireless nodes, information that enables a display of a plurality of user interface elements corresponding to the set of sensors, wherein a user interaction with one of the plurality of user interface elements corresponding to the air quality sensor enables access to data derived from measurements by the particular sensor which in the case of Risk is an air quality sensor.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Griffiths’ teachings of a host system that lets a user to configure a sensor and request sensor data from the sensor in the method taught by Risk because it will permit a user of the system to have access to sensed data and configure a sensor from a remote location.
The combination of Risk and Griffiths teaches that that a user can request data of an air quality sensor to the host system and that the requested data will be displayed to the user [see Risk col. 3 L. 29-33, see Griffiths par. 0042 L. 8-17, par. 0055 L. 6-10, par. 0064 L. 1-7, par. 0076 L. 3-5 and L. 12-16]. However, the combination does not teach that the data is displayed as a graphical history of monitoring data derived from measurements by the sensor.
On the other hand, Johnson teaches that data from an air quality sensor can be presented to a user by displaying a graphical history of monitoring data derived from measurements by the sensor [fig. 11 element 1168, col. 25 L. 38-41].
  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Johnson’s teachings of displaying sensor data as a historical graph in the method taught by the combination because it will permit a user to see how the air quality measurement has changed over time.

In regards to claim 2, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, further teaches that the plurality of wireless nodes are installed in a building [see Risk col. 2 L. 59-62].  

In regards to claim 4, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, further teaches that the system knows whether a sensor is active or inactive and that the user interface shows icons representing the type of sensor in order to access the data and also indicates whether the sensor is active or inactive [see Griffiths fig. 7 and 15, par. 0046 L. 1-6 and L. 17-18, par. 0055 L. 1-6, par. 0063 L. 1-9, par. 0064 L. 1-7]. This teaching means that a first of the plurality of user interface elements includes a description of a type of activated air quality channel of data.  

In regards to claim 6, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, further teaches that the transmitting of the configuration setup information comprises transmitting to a gateway device [see Griffiths fig. 1 element 90, par. 0045 L. 3-7].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Griffiths’ teachings of transmitting a command via gateway in the method taught by the combination because it will permit the system to configure sensors that cannot communicate directly with the host system.

In regards to claim 7, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, further teaches that the air quality sensor is a carbon dioxide sensor [see Risk col. 5 L. 36-40].  

In regards to claim 10, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 1 above, teaches the claimed method.

In regards to claim 11, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 7 above, teaches the claimed limitations.

In regards to claim 12, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 1 above, teaches a method performing the claimed limitations. Furthermore, the combination teaches that the method is performed by a system comprising a server and that the data is displayed by the server to the user using a web page [see Risk fig. 1 element 102, see Griffiths fig. 1, fig. 2, par. 0006 L. 4-16, par. 0042 L. 8-17, par. 0045 L. 3-7]. This teaching means that the method is performed by system comprising a configuration server device and a web server device.

In regards to claim 13, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 2 above, teaches the claimed limitations.

In regards to claim 15, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 4 above, teaches the claimed limitations.
In regards to claim 17, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 6 above, teaches the claimed limitations.

In regards to claim 18, the combination of Risk, Griffiths and Johnson, as shown in the rejection of claim 7 above, teaches the claimed limitations.

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk et al. (US-9,297,748) in view of Griffiths (US-2010/0145479) and Johnson et al. (US-8,645,495) as applied to claim(s) 1 and 12 above, and further in view of Warkentin et al. (US-9,712,893).

In regards to claim 3, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, does not teach that the first of the plurality of wireless nodes is installed in a movable area of control.  
On the other hand, Warkentin teaches that the wireless sensor can be installed on an item that is transported [col. 5 L. 58-67, col. 6 L. 1, col. 9 L. 49-50]. This teaching means that the first of the plurality of wireless nodes is installed in a movable area of control.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Warkentin’s teachings of installing the node in a movable item in the method taught by the combination because it will permit the system to monitor the environment of an item that is being transported.

In regards to claim 14, the combination of Risk, Griffiths, Johnson and Warkentin, as shown in the rejection of claim 3 above, teaches the claimed limitations.

Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk et al. (US-9,297,748) in view of Griffiths (US-2010/0145479) and Johnson et al. (US-8,645,495) as applied to claim(s) 1 and 12 above, and further in view of Kanayama et al. (US-2005/0154598).

In regards to claim 5, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, does not teach transmitting, by the host system, a history of activation activity for the air quality sensor. 
On the other hand, Kanayama teaches that a user can be charged based on a history of activation activity for a sensor and that the host system can display via internet the history of activation activity for the sensor [fig. 5, fig. 6, par. 0015 L. 1-6, par. 0043, par. 0097 L. 1-5 and L. 11-15].  This teaching means that the method comprises transmitting, by the host system, a history of activation activity for the sensor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kanayama’s teachings of transmitting activity history of the sensor in the method taught by the combination because it will permit the system to charge a fee to a user when the air quality sensor is activated.

In regards to claim 16, the combination of Risk, Griffiths, Johnson and Kanayama, as shown in the rejection of claim 5 above, teaches the claimed limitations.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk et al. (US-9,297,748) in view of Griffiths (US-2010/0145479) and Johnson et al. (US-8,645,495) as applied to claim(s) 1 and 12 above, and further in view of Abe et al. (US-9,167,037).

In regards to claim 8, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, does not teach transmitting, by the host system in response to a request that identifies the first of the plurality of wireless nodes, information regarding a wireless link quality.  
On the other hand, Abe teaches that data transmitted from the first wireless node to the host system includes received signal strength information (RSSI)/wireless link quality [col. 9 L. 52-62].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Abe’s teachings of transmitting wireless link quality to the host system in the method taught by the combination because it will permit the host system to know if a wireless node will have issues when communicating its data.
The combination of Risk, Griffiths, Johnson and Abe teaches that the wireless link quality can be stored in the host system [see Abe col. 21 L. 54-61], and that a user can access any data obtained from the wireless node by accessing a webpage that is provided by the host system [see Risk col. 3 L. 29-33, see Griffiths par. 0042 L. 8-17]. This teaching means that the host system transmits information regarding a wireless link quality in response to a request that identifies the first of the plurality of wireless nodes.

In regards to claim 19, the combination of Risk, Griffiths, Johnson and Abe, as shown in the rejection of claim 8 above, teaches the claimed limitations.

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risk et al. (US-9,297,748) in view of Griffiths (US-2010/0145479) and Johnson et al. (US-8,645,495) as applied to claim(s) 1 and 12 above, and further in view of Horvitz et al. (US-2008/0320087).

In regards to claim 9, the combination of Risk, Griffiths and Johnson, as applied in claim 1 above, teaches that the host system transmits, in response to a request, information regarding the air quality sensor [see Risk col. 3 L. 29-33, see Griffiths par. 0042 L. 8-17]. However, the combination does not teach that the information regarding the sensor includes information regarding an effectiveness as indicated by data derived from one or more measurements by the air quality sensor.  
On the other hand, Horvitz teaches that a host system when responding to a request for sensor data, the host system transmits the requested data and information about the requested data such as reliability of the response (information regarding an effectiveness as indicated by data derived from one or more measurements by the sensor) [par. 0026 L. 1-4 and L. 11-13]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Horvitz’s teachings of host system also transmitting information about the reliability of the sensor data in the method taught by the combination because it will permit a user to know if the data captured by the air quality sensor is reliable or not.

In regards to claim 20, the combination of Risk, Griffiths, Johnson and Horvitz, as shown in the rejection of claim 9 above, teaches the claimed limitations.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685